COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  LEO M. LOZANO,


                          Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00060-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS



MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Leo Lozano seeks a writ of mandamus contending he has been denied his "prison
gate money" in the amount of one hundred dollars.  He requests that this Court order a "District
Court (civil) to check into [Relator] getting [his] $100.00 prison release gate money."  In order to
obtain relief through a writ of mandamus, a relator must establish:  (1) no other adequate remedy at
law is available; and (2) the act he seeks to compel is ministerial.  See Dickens v. Court of Appeals
for the Second Supreme Judicial Dist. of Tex., 727 S.W.2d 542, 548 (Tex. Crim. App. 1987). 
Relator has not identified an official against whom the writ should issue.  Based on the record before
us, we are unable to conclude that a clear abuse of discretion has occurred or that Relator is without
an alternative remedy at law.  Therefore, the petition for writ of mandamus is denied.

						KENNETH R. CARR, Justice

February 28, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)